307 F.2d 512
Joseph I. MIRKIN, Defendant, Appellant,v.UNITED STATES of America, Appellee.
No. 5977.
United States Court of Appeals First Circuit.
July 18, 1962.

Louis Karp, Boston, Mass., Arthur L. Murray, Boston, Mass., on the brief, for appellant.
John J. Curtin, Jr., Asst. U.S. Atty., W. Arthur Garrity, Jr., U.S. Atty., and Paul A. M. Hunt, Asst. U.S. Atty., on the brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
This appeal is ruled by the decision of this court in Harney et al. v. United States, 306 F.2d 523.


2
Judgment will be entered affirming the judgment of the District Court.